Citation Nr: 1825114	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-32 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1971 to November 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim of service connection for headaches.  In October 2013, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript is in the Veteran's record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is not in dispute that the Veteran has a headache diagnosis.  Prior final rating decisions had denied him service connection for such disability.  The record at the time of the last prior final rating decision addressing the claim of service connection for headaches included the Veteran's contention that such disability was due to [documented in his service treatment records (STRs)-he has established service connection for a residual above the left eye laceration] head trauma in service.  Accordingly, for evidence received since the last final rating decision in this matter to pertain to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim (and be new and material) it would have to be competent evidence that supports that a current headache disability is etiologically related to the acknowledged head injury in service.  

Evidence received since the last final decision regarding service connection for headaches includes the report of a May 2014 VA examination.  The Board's review of the report found that it is not new and material evidence.  The nexus [to service] opinion provided is against the Veteran's claim; therefore, the opinion cannot be found to raise a reasonable possibility of substantiating the claim.  However, the new evidence received also includes the Veteran's (presumed credible) testimony at a DRO hearing, when he related that a VA treatment provider had opined that [the Veteran's] headaches were related to a head injury [in service].  Such opinion is not currently in the Veteran's record, and does not appear to have been specifically sought.  If existing, such opinion by a VA physician would clearly be new and material evidence.  As VA treatment records are constructively of record, the opinion must be sought.  

If the opinion relating the Veteran's headaches to a head injury in service is located and secured for the record (or if on remand the Veteran supplements the record with a new opinion to that effect), another VA examination that encompasses consideration of such evidence would likely be necessary,  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to provide identifying information (VA facility and clinic, and date) regarding the occasion when he was advised by a VA provider (Dr. Crown) that his headache disability is etiologically related to his documented head injury in service.  The AOJ should then arrange for exhaustive development to locate and secure for the record the treatment report with such notation.  If it is unavailable (because it was lost or destroyed or such opinion was not reduced to writing in a clinical notation), the Veteran should be so advised, and afforded opportunity to supplement the record with such an opinion.

2.  If a medical provider's opinion relating the Veteran's headaches to a head injury in service is received for the record, the AOJ should arrange for a neurological examination of the Veteran to secure an advisory medical opinion regarding the etiology of his headache disability that encompasses consideration of such evidence.  If such examination is conducted, the provider must review the Veteran's record, and the opinion regarding the likely etiology for the Veteran's headache disability should reflect consideration of, and address the rationale provided in, the positive nexus opinion received pursuant to the development sought in # 1, above.

The consulting provider must include rationale with all opinions.  

3.  The AOJ should then review the record, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

